Citation Nr: 1717404	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a higher initial rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, currently rated as noncompensable from April 20, 2009, 10 percent disabling from April 12, 2010, and 20 percent disabling from January 9, 2014.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).     


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1988 to July 1988 and on active duty in the United States Army from January 1989 to February 1992, January 1997 to November 2003, and March 2006 to September 2007.  He served in Iraq and his decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2015, the Veteran testified at a Board hearing.  A transcript of that proceeding is associated with the claims file.  The Board remanded the appeal in July 2015.  

The issues of entitlement to a higher initial rating for lumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal thoughts, impaired impulse control, and difficulty establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Throughout the appeal, the criteria for a rating of 70 percent for PTSD and no higher are met.  38 U.S.C.S. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Here, the Veteran's mental health treatment records include a diagnosis of PTSD, as well as major depressive disorder.  A November 2015 VA examination report relates the Veteran's major depressive disorder to his PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected psychiatric disability.  

Evidence and Analysis

The Veteran is currently assigned a 50 percent rating for his service-connected PTSD, effective April 20, 2009.  He contends that a higher rating for his PTSD is warranted as he experiences severe PTSD symptoms, to include suicidal thoughts, impaired impulse control, verbal outburst, and difficulty establishing and maintaining social and work relationships.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In light of the evidence of record, the Board finds that a 70 percent rating is warranted for the entirety of the appeal period.  However, the preponderance of the evidence is against a finding that a rating in excess of 70 percent is warranted. 

During the June 2015 Board hearing, the Veteran testified that he experiences impaired judgement, impaired impulse control, and impaired short term memory due to his PTSD symptoms.  He stated that he gets up in the middle of the night to make sure that the doors and the windows are locked.  He reported that he can remember his brother's name but has difficulty remembering his aunt or his cousin's name.  He also endorsed experiencing hallucinations or delusions and irrational thinking at times.  He further stated that he has difficulty getting along with his co-workers due to his PTSD symptoms and that he has had several verbal confrontations with co-workers in the past.  He also stated that he prefers to socially isolate himself but that he has two friends from the military that he talks to a few times per year.  He further stated that he has three to four periods of severe anxiety and depression per year and that he cannot eat or sleep during these periods.  The Veteran also testified that he does have suicidal thoughts and that he sometimes thinks that he does not want to "live with it anymore."        

VA treatment records reveal that he experiences impaired judgment, irritability, and anger outbursts.  He also has obsessions, trouble concentrating, anxiety, and sleep impairment.  See April 2009 VA treatment record.  In April 2009, he had a GAF score of 42.  The Veteran reported suicidal thoughts in November 2013.  A January 2014 VA treatment record notes a GAF score of 75, but VA treatment records from 2015 reveal that the Veteran had a GAF score of 50 and that he has severe major depressive disorder.   

The Veteran was afforded several VA examinations during the course of the appeal.  During a July 2009 VA examination, he reported experiencing passive suicidal ideations and high levels of anger and rage.  During a September 2013 VA examination, the Veteran's social functioning was noted to be impaired and that he had a low frustration tolerance.  He was able to maintain his activities of daily living and inappropriate behavior was not observed.  His GAF score was 55.  A November 2015 VA examination noted that the Veteran also had major depressive disorder which was severe with psychotic features and was secondary to his PTSD.  The Veteran had appropriate insight, judgment and thought process.    

Although the Veteran has denied suicidal thoughts to his VA providers and examiners at times, the lay and medical evidence of record reveals that the Veteran has reported suicidal thoughts on several occasions since the beginning of the appeal period.  See July 2009 VA examination report, November 2013 VA treatment record, and June 2015 Board hearing transcript.  The Court of Appeals for Veterans Claims has held in Bankhead v. Shulkin that ". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  See 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017).  In light of Bankhead v. Shulkin, the Board finds that the Veteran's report of suicidal thoughts on several occasions during the pendency of appeal is probative evidence in determining that his PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  Given the medical and lay evidence of record, the Veteran's psychiatric symptoms - including his suicidal thoughts, impaired impulse control, and difficulty maintaining and establishing social and work relationships - have results in occupational and social impairment with deficiencies in most areas.  

Conversely, the Board finds that during the entire appeal period the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent.

The evidence of record does not reveal total occupational and social impairment.  Here, the Veteran is married and has children.  Although he described a strained relationship with his wife and children at times, he does maintain some relationship with his wife and step-child.  He also described having some friendships during the June 2015 Board hearing, even though he does have limited social relationships.  Thus, the evidence does not show total social impairment due to his PTSD symptoms.  Moreover, his social impairments - to include his limited social relationships and difficulty interacting with other individuals - are adequately considered by his currently assigned 70 percent rating.    
The Veteran contends that his impaired impulse control and anger outbursts impact his employability as he has difficulty interacting with his co-workers and customers.  Although he has had periods of unemployment, he is currently employed on a full-time basis thus indicating that he does not have total occupational impairment due to his PTSD symptoms.  The Veteran's occupational impairment caused by his impaired impulse control and anger outburst is adequately considered by the currently assigned 70 percent rating.        

Moreover, even though the Veteran has some impairment of memory and concentration, the evidence of record shows that he is able to remember the name of close family members, such as his wife and brother, even though he has trouble remembering the names of his aunt and cousin.  See June 2015 Board hearing transcript.  While the Veteran testified as to experiencing hallucinations or delusions, they are no otherwise reflected in the record, and are therefore not characterized as persistent.  See July 2009, September 2013 and November 2015 VA examination reports.  Although some VA treatment records from 2015 reveal severe major depressive disorder with psychotic features and VA treatment records note GAF scores which range from 42 to 50, the Board has considered these symptoms in the assignment of his 70 percent rating.  

His disability picture as a whole does not reveal that he has experienced both social and occupational impairment to such severity so as to warrant a rating in excess of 70 percent.  The Board has considered the entirety of the Veteran's symptomatology, even such symptoms that are not enumerated in the rating criteria.  However, after taking his history and all the evidence into account, the Board finds that the Veteran's medical and lay evidence does not describe total occupational and social impairment.  Thus, a rating in excess of 70 percent is not warranted for his psychiatric symptoms.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a rating in excess of 70 percent, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case, as the Veteran's symptoms at no point during the appeal period warrant a rating in excess of 70 percent.    
Finally, the Board need not address whether referral for extraschedular consideration is warranted, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

ORDER

Effective April 20, 2009, an initial rating of a 70 percent rating for PTSD and no higher is granted.  


REMAND

During July 2009, January 2014, and December 2015 VA lumbar spine examinations, the examiner discussed the Veteran's range of motion but the examination reports do not reveal that the Veteran's lumbar spine has been tested for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59.  Accordingly, this appeal must be remanded in order to obtain an adequate VA examination that contains such information.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is requested to provide a retrospective medical opinion regarding the Veteran's pain on both active and passive motion, and in weight-bearing and non weight-bearing, since the beginning of the appeal period if possible.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Any outstanding treatment records should also be secured.
  
The issue of entitlement to a higher rating for lumbar spine disability and entitlement to a TDIU are intertwined.  Accordingly, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since August 2015.  

2.  Afford the Veteran an additional opportunity to identify any outstanding, relevant private treatment records.  The identified records should be sought.  Any negative responses should be associated with the claims file.  

3.  Then schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  

Full range of motion testing must be performed where possible.  

The lumbar spine should be tested in active motion, passive motion, weight-bearing and non weight-bearing.  

To the extent possible, the examiner should also provide a retrospective medical opinion regarding the Veteran's range of lumbar spine motion in active and passive motion and in weight-bearing and non weight-bearing since the beginning of the appeal period (April 20, 2009).  

If the examiner is unable to conduct the required testing, concludes that the required testing is not necessary in this case, or is unable to provide the requested retrospective opinion, he or she should clearly explain why that is so.  
4.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


